Citation Nr: 1018903	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  03-24 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel

INTRODUCTION

The appellant had active service from August 1974 to August 
1977.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from March 2002 and January 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  The March 2002 rating 
decision denied service connection for bilateral hearing loss 
disability, and the January 2008 rating decision denied 
service connection for tinnitus.

In an August 11, 2003 letter, the RO informed the appellant 
that his substantive appeal as to the claim for service 
connection for bilateral hearing loss disability was not 
received until July 31, 2003, and that consequently he had 
not filed a timely substantive appeal.  The Board has 
reviewed the record and notes that the RO issued a statement 
of the case on April 29, 2003, and that a substantive appeal 
was faxed to the RO on July 2, 2003.  The Board accepts 
jurisdiction for appellate review of the claim for service 
connection for bilateral hearing loss disability based on the 
appellant's faxed substantive appeal.

The appellant testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in July 2004.  A transcript of 
that hearing has been associated with the appellant's claims 
file.

The issue of entitlement to service connection for bilateral 
hearing loss disability was previously before the Board in 
November 2004, and at that time it was remanded for 
additional development.  The Board then issued a decision in 
January 2006 that denied the appellant's claim for service 
connection for bilateral hearing loss disability.  The 
appellant appealed the Board's January 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a Memorandum Decision, dated in June 2008, the Court set 
aside the Board's January 2006 decision and remanded the 
matter to the Board for action consistent with the Memorandum 
Decision.  The Board then issued a decision in December 2008, 
denying the appellant's claim for service connection for 
bilateral hearing loss disability.  The appellant appealed 
the Board's December 2008 decision to the Court.  In an Order 
dated in November 2009, the Court vacated the Board's 
December 2008 decision and remanded the case to the Board for 
development consistent with a Joint Motion for Remand (Joint 
Motion).  The Joint Motion requires the Board to provide an 
adequate statement of reasons and bases for its decision, 
specifically with regard to its discussion of the lay 
evidence of record.  See the November 2009 Joint Motion at 
page 1.   

The appellant filed a claim for entitlement to service 
connection for bilateral tinnitus in April 2007.  The 
Nashville, Tennessee, RO denied the appellant's bilateral 
tinnitus claim in a January 2008 rating decision.  The 
appellant filed a notice of disagreement in January 2009, and 
the RO issued a statement of the case in September 2009.  The 
appellant's representative filed a substantive appeal of the 
claim for tinnitus in October 2009.  Therefore, the Board has 
jurisdiction to consider the appellant's claim for 
entitlement to service connection for bilateral tinnitus. 

Finally, in April 2009, the appellant filed a claim for 
entitlement to service connection for a bilateral knee 
condition, a left ankle condition, and a back condition.  
There is no evidence these claims have been adjudicated.  
Therefore, the claims are referred to the RO for further 
development.   

The issues of entitlement to service connection for bilateral 
knee condition, left ankle condition, and back condition have 
been raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them and they are 
referred to the AOJ for appropriate action. 

The issue of entitlement to service connection for bilateral 
tinnitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. Left ear sensorineural hearing loss disability for VA 
purposes has not been shown by the evidence of record to be 
etiologically related to the appellant's active service.

2. Right ear hearing loss was demonstrated on examination for 
enlistment into service, and has not been shown by the 
evidence of record to have increased in service.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss disability was not 
incurred in or aggravated by active service, and may not be 
presumed to have been so incurred or aggravated. 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, each piece 
of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The appellant must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for entitlement 
to service connection for bilateral hearing loss.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
VCAA notice letter was issued in January 2002.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Since 
the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed in this regard.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

A VA medical opinion was obtained in January 2005 and 
sufficient competent medical evidence is of record to make a 
decision on this claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The Board notes that the Court's June 2008 
Memorandum Decision found the January 2005 VA audiological 
examination to be adequate as the examiner reviewed the 
record, including the appellant's prior medical examinations 
and described the disability in sufficient detail as to fully 
inform the Board's adjudication.  Although new evidence was 
submitted to the Board in 2008, the Board still finds the 
January 2005 VA audiological examination to be adequate as 
the new medical evidence only reconfirmed the appellant's 
current bilateral hearing loss disability and did not contain 
a medical nexus opinion regarding such.

The new evidence received by the Board in November 2008 
included a letter from T.A.C., M.D., dated in September 2008.  
Dr. T.A.C. noted that VA was welcome to the veteran's records 
upon his signed release.  In this regard, the Board notes 
that the claimant must provide, among other things, enough 
information to identify and locate the existing records, 
including approximate time frames and the condition for which 
medical treatment was provided, and authorize the release of 
records not in the custody of a Federal agency.  38 C.F.R. § 
3.159(c)(1)(i)-(ii).  The record does not reflect that the 
appellant provided a signed release for this medical doctor.  
The JMR and the appellant's representative's response to the 
Board's 90 day letter do not reference any outstanding 
records from Dr. T.A.C.  In light of this, the Board finds 
that further development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II.  Service Connection

A.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b). If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Sensorineural hearing loss, as an organic disease of the 
nervous system, will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that it has held the above regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a veteran 
from establishing service connection on the basis of post- 
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & 
TREATMENT 110-11 (Stephen A. Schroeder et. al eds., 1988)).

When determining whether a disability or disease was incurred 
in service, or pre-existed service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a); see Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306.  Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition as contrasted to 
symptoms is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-
07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

B.  Analysis

The appellant asserts that his bilateral hearing loss was 
caused by his exposure to loud noise while on active duty.  
In his July 2003 substantive appeal, the appellant asserted 
that he was exposed to acoustic trauma due to his military 
occupational specialty (MOS) as a power generator operator in 
the 82nd Airborne.  See VA Form 21-426, received in October 
2001.   

The appellant was evaluated in a VA audiological examination 
in January 2005.  In the evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
60
100
105
LEFT
35
50
65
90
90

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 84 percent in the left ear.  
The January 2005 VA examiner diagnosed the appellant with 
mild sloping to severe/profound, sensorineural hearing loss 
from 500 Hz to 8,000 Hz, bilaterally.  

The appellant was also seen for a January 2008 VA 
audiological examination.  In the evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
60
95
95
LEFT
30
45
60
80
75

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 78 percent in the left ear.  
The January 2008 VA examiner diagnosed the appellant with a 
mild sloping to profound sensorineural hearing loss in the 
right ear and mild sloping to severe sensorineural hearing 
loss in the left ear.  The claims file also contains an 
October 2008 record from H.K.H. indicating the appellant has 
fairly symmetrical high-tone sensorineural hearing loss.  
Pursuant to the standard set forth in 38 C.F.R. § 3.385, the 
January 2005 and January 2008 VA examination reports 
establish that the appellant has a current bilateral hearing 
loss disability for VA purposes.  Therefore, the Board finds 
that the first element of a service connection claim, that of 
a current disability, has been met for his hearing loss 
claim.

In evaluating the second element of service connection, that 
of in-service injury or disease, 38 U.S.C.A. § 1154(a) and 
38 C.F.R. § 3.303(a) provide that due consideration shall be 
given to the places, types, and circumstances of a veteran's 
service as shown by his service record, the official history 
of each organization in which he served, his medical records, 
and all pertinent medical and lay evidence.  The appellant 
asserts he was exposed to acoustic trauma from jumping from 
aircraft without ear protection and working on power 
generation equipment on the flight line.  His Form DD 214 
indicates his MOS was power generator operator and mechanic 
in service and that he received his parachute badge.  The 
Board finds the appellant is competent to report exposure to 
loud noise in service.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005) (noting that a Veteran and other persons 
can attest to factual matters of which they had first-hand 
knowledge, e.g., experiencing pain in service and witnessing 
events).  In light of the appellant's MOS and his competent 
statements regarding exposure to loud noises in service, 
acoustic trauma due to noise exposure in service is conceded 
as such is consistent with the circumstances of the 
appellant's service.  38 U.S.C.A. § 1154(a).  However, for 
service connection to be granted, competent evidence must 
show that the appellant has a current chronic disability that 
is at least as likely as not attributed to service.  

The appellant underwent a hearing examination in August 1974 
before induction into service.  In the evaluation, pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
X
30
LEFT
10
10
5
X
5

As noted in Hensley, audiometric findings above 20 decibels 
at a relevant Hertz level indicate some form of hearing loss.  
As the appellant's right ear hearing threshold was shown to 
exceed 20 decibels at 4,000 Hertz, right ear hearing loss was 
demonstrated on examination for induction into service, and 
the presumption of soundness on induction does not attach as 
to right ear hearing loss.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2009).  Additionally, the audiologist 
from the January 2005 VA examination indicated that the 30 
decibel finding reflected mild hearing loss.  As the 
appellant's left ear hearing threshold was not shown to 
exceed 20 decibels at any level, left ear hearing loss was 
not demonstrated on entrance examination for induction into 
service, and the presumption of soundness on induction does 
attach as to left ear hearing loss.  Id.  The law further 
provides that, if a pre-existing disorder is noted upon entry 
into service, the appellant cannot bring a claim for service 
incurrence for that disorder, but the appellant may bring a 
claim for service-connected aggravation of that disorder.  In 
that case, the provisions of 38 U.S.C.A § 1153 (West 2002) 
and 38 C.F.R. § 3.306 (2008) apply, and the burden falls on 
the appellant to establish aggravation.  See Jensen v. Brown, 
19 F.3d 1413, 1417 (Fed. Cir. 1994).

The appellant's service treatment records are entirely 
negative for any complaint, treatment, or diagnosis of 
hearing loss.  The appellant underwent another hearing 
examination at the time of his separation from the service in 
August 1977.  In the evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
X
10
LEFT
10
10
10
X
10

The results of the audiometric test indicate the appellant 
did not have hearing loss at the time of his separation from 
service.  This is probatively significant and given a lot of 
weight and credibility because this was at a time 
contemporaneous to the alleged incident in question.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  

In his October 2001 claim, the appellant stated that he told 
the examiner about his hearing loss during out processing 
upon separation from service, but he believes they just 
ignored him and shuffled him out the door.  Although the 
appellant is competent to report that he told the examiner 
that he had hearing loss during out processing, the Board 
finds the statement is not credible.  In weighing the 
credibility, VA may consider interest, bias, inconsistent 
statements, bad character, internal inconsistency, facial 
plausibility, self interest, consistency with other evidence 
of record, malingering, desire for monetary gain, and 
demeanor of the appellant.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Further, the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).  There is 
no indication that the appellant complained of hearing loss 
in the August 1977 examination report.  Significantly, the 
appellant signed a statement on the August 1977 VA 
examination report stating that there had been no change in 
his physical condition since his last final type medical 
examination.  If the appellant had experienced hearing loss 
since his previous examination, it seems unlikely that he 
would have signed a statement indicating there had been no 
change since the previous examination.  The appellant's 
service treatment records are negative for any complaint of 
hearing loss.  It is further noted that self interest may 
play a role in the more recent statements.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  The Board notes that 
all of the appellant's statements regarding his hearing loss 
disability have been made in connection with his claim for VA 
compensation benefits.  Thus, Board finds the appellant's 
claim that he reported hearing loss during out processing is 
not credible, and thus, less probative than the 
contemporaneous medical evidence of record.  

After service, the first clinical evidence regarding the 
appellant's hearing loss is a VA audiological evaluation 
report, dated in June 1999.  The report showed bilateral 
hearing loss sufficient to meet the requirement of 38 C.F.R. 
§ 3.385.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The 
June 1999 VA audiologist did not provide an opinion regarding 
the etiology of the appellant's left ear hearing loss or 
aggravation of the right ear hearing loss.  The audiological 
report notes that the appellant stated that he has had 
problems with hearing since discharge from service in 
"1976."  

In the January 2005 VA examination, the VA examiner opined 
that the appellant's hearing loss was not likely to be the 
result of military noise exposure.  The VA examiner's opinion 
was based on his review of the appellant's claim folder and 
the appellant's report of his history.  The Board finds the 
VA examiner's opinion to be highly probative based on the 
review of the claims folder, including the appellant's in-
service treatment records and medical examination reports, 
the audiological examination, and the special qualification 
of the examiner as an audiologist.  See Prejean v. West, 13 
Vet. App. 444, 448- 49 (2000) (holding that factors for 
assessing the probative value of a medical opinion included 
the physician's access to the claims file and the 
thoroughness and detail of the opinion).  The VA examiner 
opined that there appeared to be no significant change in 
hearing thresholds from 1974 to 1977, except that 4 KHz at 
the right ear improved by 20 decibels on the 1977 examination 
as compared to the 1974 examination.  The VA examiner found 
that the service treatment records did not show any evidence 
that a significant threshold shift occurred between 1974 and 
1977.  Consequently, the VA examiner opined that the current 
level of hearing loss is not likely to be the result of 
military noise exposure.   

The claims folder also contains private medical records from 
H.K.H., M.D., F.A.C.S., dated in 2005, 2006, and 2008, 
indicating treatment for hearing loss.  Although the October 
2008 record from Dr. H.K.H. reflects that the appellant has 
noise-induced hearing loss, the records do not provide an 
opinion concerning the etiology of the appellant's left ear 
hearing loss, or aggravation of the right ear hearing loss.  
An April 2006 MRI report requested by Dr. H.K.H., notes that 
the appellant has a history of hearing loss.  A September 
2008 letter from T.A.C., M.D. notes that office records 
indicate the appellant was seen as early as September 2003 
with complaints of bilateral hearing loss.  It was further 
noted that the appellant told the medical doctor that his 
hearing loss was related to noise exposure during his 
military service.  However, as noted in the September 2008 
letter, it is the appellant's opinion linking his hearing 
loss to service and not the medical doctor's opinion.  As the 
appellant does not have the training or experience to make 
medical conclusions, he is not competent to make such a 
conclusory statement and his opinion lacks probative value.  
An October 2008 statement from J.F.K., D.D.S. indicates that 
he has known the appellant since 1970 and since that time has 
had had some hearing loss which came from his time in the 
Army.  While this letter indicates that J.F.K. is a Doctor of 
Dental Surgery, the letter does not reflect that he reviewed 
the appellant's claims file or performed an objective 
examination of the appellant.  A rationale was not provided 
in support of the opinion.  As such, the Board finds that 
J.F.K.'s October 2008 opinion lacks probative value.  
Additionally, J.F.K. notes that he has known the appellant 
since 1979, two years after the appellant's service.  As he 
did not know the appellant prior to service, he would have no 
way of personally observing whether the appellant's hearing 
worsened during or after service.  

The Board concedes that the appellant was exposed to acoustic 
trauma in service.  Additionally, according to the findings 
of the January 2005 and January 2008 VA audiologic 
examinations, the appellant has sufficient bilateral hearing 
loss to meet the threshold minimum requirements of 38 C.F.R. 
§ 3.385 to be considered an actual hearing loss disability 
for VA purposes.  However, the Board finds the evidence of 
record does not support a finding that the appellant's right 
ear hearing loss was aggravated during his military service 
or that his left ear hearing loss was caused by his military 
service.  See 38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303(a).  

Service connection may also be established by a showing of 
continuity of symptoms after discharge.  38 C.F.R. 
§ 3.303(b).  In adjudicating a claim, the Board must assess 
the competence and credibility of the appellant and other lay 
evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Board acknowledges that the 
appellant and other lay persons are competent to give 
evidence about what they experienced; for example, the 
ability to report certain symptoms, such as having, or 
observing the appellant having difficulty hearing.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of 
evidence, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").  See also Buchanan, 451 F.3d at 1337 (noting that 
the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence, and if the Board concludes 
that the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the appellant's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence).

The evidence of record includes lay statements from the 
appellant's spouse, neighbors, previous supervisor, and a 
coworker, all dated in October 2001.  The June 1999 
audiological report also notes that the appellant stated that 
he has had problems with hearing since discharge from service 
in 1976.  The appellant and other lay persons are qualified 
to describe the observable symptoms exhibited by the 
appellant.  Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  The Board finds the appellant's and the lay 
statements are competent to that extent.  However, where the 
determinative issue involves a question of medicine or 
science, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
appellant, his spouse, neighbors, former supervisor and 
coworker have not been shown to possess the requisite skills 
necessary to be capable of making medical conclusions.  
Consequently, the lay statements are not competent to provide 
evidence of medical causation or provide evidence 
establishing that the appellant had a hearing loss disability 
for VA purposes.  Determining the degree of any hearing loss 
requires medical expertise.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  Additionally, the January 2005 
VA examination report notes that the appellant had some post-
military occupational exposure to what he describes as 
"boilers" for approximately eight years.  Lay witnesses do 
not have the medical expertise to distinguish between the 
contributions of noise exposure in service and post-service, 
to hearing loss.  Therefore, the lay statements are only 
competent to the extent that they describe observable 
symptoms of hearing loss exhibited by the appellant. 

As required by the November 2009 Joint Motion, the Board has 
reviewed the lay statements, with particular consideration of 
their credibility.  In her October 2001 statement, the 
appellant's wife states that before she and her husband were 
married, during the appellant's service, his hearing was 
normal.  After they were married, she began to notice a 
change in his hearing.  She states that he could not hear 
normal conversation even when you were sitting close to him.  
In letters dated in October 2001, B.M. and J.M., neighbors of 
the appellant, state that they have known the appellant since 
September 1972, and prior to the appellant's service, they 
never noticed the appellant having hearing problems.  B.M. 
stated that he and the appellant began fishing together in 
1978, at which time he noticed that the appellant was having 
problems hearing.  J.M. stated that if the appellant was not 
looking at him when he talked, the appellant never knew he 
had even spoken.  B.M. and J.M. both stated that the 
appellant's hearing has worsened over the years, and B.M. 
noted that they had to repeat what they were saying to the 
appellant several times.  

In an October 2001 statement, L.P., a neighbor of the 
appellant, states that he never noticed the appellant having 
any trouble hearing before he went to the Army in 1974.  He 
was not sure how soon after he returned from service, but he 
noticed the appellant was having problems hearing.  He noted 
that he would have to repeat things and talk a lot louder in 
order for the appellant to hear him.  The Board notes that as 
L.P. is not sure when he noticed the appellant began having 
problems with his hearing, the Board finds that the opinion 
has less probative value than other evidence of record. 

In an October 2001 statement, the appellant's former 
supervisor, B.K., stated that the appellant came to work for 
the Public School System in approximately 1977.  He began 
employment in B.K.'s department in 1980, and B.K. states that 
the appellant suffered from a hearing impairment for as long 
as he has known him.  The Board notes that it is not clear 
whether B.K. knew the appellant from 1977 or 1980.  Finally, 
in an October 2001 statement, A.T., a coworker, states that 
he has known the appellant for the last twenty-three years, 
indicating he has known him since 1978.  A.T. states that 
they worked together almost on a daily basis.  Any background 
noise at all, such as noise in traffic as they drove to their 
destinations, made conversation difficult without talking 
quite loudly.  
   
While the Board acknowledges that the absence of any 
corroborating medical evidence supporting the lay assertions, 
in and of itself, does not render the lay statements 
incredible, such absence is for consideration in determining 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  
There is no medical or contemporaneous evidence of record 
indicating the appellant had left ear hearing loss prior to 
1999, or right ear hearing loss following service until 1999.  
Although the appellant's wife, neighbors, supervisor and 
coworker have stated that the appellant has had hearing loss 
since the late 1970s, all the statements were written in 
2001, 30 years after service.  The Court has held that 
interest may affect the credibility of testimony.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The 
Board notes that the appellant and his wife have an interest 
in stating that the appellant has had hearing loss since 
service.  Due to the lack of contemporaneous evidence of 
hearing loss in conjunction with their self interest in the 
appellant's claim for VA benefits, the Board finds the 
appellant and the appellant's wife statements to be less than 
credible.  Although the statements of the appellant's 
neighbors, supervisor, and coworker are not supported by 
contemporaneous evidence of record, the Board finds that the 
statements are credible due to the absence of self interest.  

However, the Board finds the lay statements are less 
probative than the other evidence of record.  As noted 
previously, lay witnesses are not competent to report that 
the appellant had hearing loss disability to a compensable 
degree within one year of service, that right ear hearing 
loss was aggravated by service, or the etiology of the left 
ear hearing loss disability.  Moreover, the appellant 
reported in the January 2005 VA examination that he was 
exposed to occupational noise for approximately eight years, 
and the lay witnesses are not competent to report whether the 
appellant had hearing loss due to service or occupational 
noise exposure.  There is no medical evidence of left ear 
hearing loss in the record until 1999, or right ear hearing 
loss after service until 1999, more than twenty years after 
service.  A prolonged period of time without medical 
complaint can be considered as evidence against a claim.  
Maxson, 230 F.3d at 1333.  Additionally, the January 2005 VA 
examiner, an audiologist, found the appellant's hearing loss 
was not likely to be the result of military noise exposure.  

In order to establish service connection on a presumptive 
basis, the appellant's bilateral sensorineural hearing loss 
must have become manifest to a degree of 10 percent or more 
within one year from the date of termination of his service.  
38 C.F.R. § 3.307(a)(3).  The Board again acknowledges the 
statements by the appellant's wife, former supervisor, 
neighbors and co-worker who reported that the veteran 
exhibited observable hearing loss shortly after discharge 
from service, to include in 1978.  While the appellant may 
have exhibited some observable hearing loss after service, 
the Board finds that lay observations are not probative of 
the degree of the appellant's hearing impairment at that 
time.  As noted above, as the record does not demonstrate 
that these lay persons have the requisite credentials to 
determine the degree of severity of the appellant's hearing 
loss, the Board finds that these lay statements are not 
competent medical evidence as to the degree of severity of 
hearing loss, within one year of service.  The first clinical 
documentation of an impaired hearing disability for VA 
purposes was many years after service, to include on VA 
audiological evaluation in June 1999.  As such, the Board 
finds that presumptive service connection is not warranted 
under the provisions of 38 U.S.C.A. §§ 1101 and 1112 (West 
2002) or 38 C.F.R. §§ 3.307 and 3.309 (2008).

In sum, the Board finds that the evidence is sufficient to 
establish that the appellant was exposed to hazardous noise 
in service and has current bilateral hearing loss disability 
for VA purposes.  However, the Board finds the evidence does 
not support a finding that the appellant's right ear hearing 
loss was chronically aggravated in service or that his left 
ear hearing loss was caused by service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for bilateral 
hearing loss disability.  Consequently, the benefit-of-the-
doubt rule is not applicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

Based upon its review of the appellant's claims folder, the 
Board finds there is a further duty to assist the appellant 
with his claim for entitlement to service connection for 
tinnitus.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The appellant was seen for a VA examination in January 2008 
to evaluate whether there is a medical nexus between the 
appellant's tinnitus and his service.  The VA examiner opined 
that she could not resolve the issue without resort to mere 
speculation.  The VA examiner noted that the appellant 
reported the presence of tinnitus, a subjective complaint, 
and that no objective measure existed to validate the 
presence or absence of tinnitus.  The VA examiner further 
stated that there was no evidence that a significant 
threshold shift occurred between 1974 and 1977.  However, the 
appellant reported a previous history of military noise 
exposure and onset of tinnitus while serving in the military.  
The Court recently held that in order to rely upon a 
statement that an opinion cannot be provided without resort 
to mere speculation, it must be clear that the procurable and 
assembled data was fully considered and the basis of the 
opinion must be provided by the examiner or apparent upon a 
review of the record.  Jones v. Shinseki, 23 Vet. App. 382 
(2010).  The Board finds that it is not clear from the 
January 2008 VA examination report what data the VA examiner 
relied on in the opinion.  As the appellant's representative 
noted in the October 2009 substantive appeal, it is not clear 
from the opinion whether the VA examiner relied on the lack 
of in-service evidence of a significant threshold shift, 
which would not be relevant to the tinnitus claim.  As the VA 
examiner did not provide a clear basis for the statement that 
an opinion cannot be provided without resort to mere 
speculation, the Board finds the January 2008 VA examination 
report to be inadequate.  Once VA undertakes the effort to 
provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, VA must 
provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).   

Accordingly, the case is REMANDED for the following action:

1. Request a clarifying medical opinion on 
whether it is at least as likely as not 
that the appellant's tinnitus is 
etiologically related to his exposure to 
noise in service.  The VA clinician is 
requested to provide a thorough rationale 
for any opinion provided.  The clinician 
should review the claims folder and this 
fact should be noted in the accompanying 
medical report.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

If the clinician is unable to provide an 
opinion without resorting to speculation, 
the clinician should explain why a 
definitive opinion cannot be provided.  

2.  Thereafter, readjudicate the issue on 
appeal of entitlement to service 
connection for tinnitus.  If the benefit 
sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, as 
warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


